Citation Nr: 1041377	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-18 031	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

T. R. Bodger












INTRODUCTION

The Veteran served on active duty from February 1975 to September 
1980 and from November 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2006, the Veteran withdrew his request for a Board 
hearing.  Regulations provide that a veteran may withdraw a 
hearing request at any time before the date of the hearing.  See 
38 C.F.R. § 20.704(e)(2010).  

The Board remanded this matter in May 2008 for further 
evidentiary development.  It now returns for appellate review.  
The Board finds that the RO has substantially complied with the 
dictates of the May 2008 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

The Veteran's depression has been continuous since his discharge 
from service.


CONCLUSION OF LAW

A depressive disorder was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim 
of service connection for depression, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

II.	 Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post service continuity of the 
same symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and the 
post service symptomatology.  Savage, 10 Vet. App. at 495-96; 
Hickson v. West, 12 Vet. App. 247, 253 (1999)(lay evidence of in-
service incurrence sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-98 (1997).  

As an initial matter, medical evidence of record raises a 
question of whether the Veteran had a pre-existing depressive 
disorder at the time of his November 1981 re-enlistment.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §3.304(b)(1); 
see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crow v. 
Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of 
sound condition under section 1111 of the statute for disorders 
not noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 
 
A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner v. Principi, 370 F. 3d 
1089, 1094-96 (Fed. Cir. 2004) (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served after December 31, 1946, as 
is the case here, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, and 
clear and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 
and 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  3 8 C.F.R. § 3.306(b)(1). 

In reviewing the evidence, the Board finds that the Veteran did 
not have a preexisting depressive disorder prior to re-entering 
service in November 1981.  In this regard, the Veteran's service 
treatment records indicate that during his first tour of active 
duty, the Veteran was referred to the Mental Health Clinic in 
September 1979 to October 1979.  However, despite numerous 
attempts to locate any relevant Mental Health Clinic treatment 
notes dated in 1979, none were obtained.  There is one January 
1979 treatment note from mental hygiene which indicates that the 
Veteran was a compulsive eater.  There is no indication that the 
Veteran suffered from depression or excessive worry during his 
first period of service.  

At the time of his September 1981 re-enlistment examination, the 
examiner found that the Veteran's psychiatric functions were 
normal.  The Veteran also denied depression or excessive worry 
despite indicating the like during his September 1980 retirement 
examination.  The Board finds that the aforementioned evidence 
does not indicate that the Veteran's depressive disorder clearly 
and unmistakably existed prior to service.  Because the Veteran's 
depression is not found to have existed prior to service, the 
Board finds that the issue of whether such a disability was 
aggravated prior to service is moot.  

Having found that the presumption of soundness applies, the Board 
turns to the issue of direct service connection.  See Wagner,  
370 F.3d at 1094-96.  Post-service medical records indicate that 
the Veteran has been diagnosed with major depressive disorder.  
The Veteran suffers from a current disability, and the Board 
turns to the issues of in-service incurrence and nexus.  

As provided above, the Veteran's service treatment records 
indicate that the Veteran was referred to the Community Mental 
Health Clinic in Fort Hood, Texas intermittently from September 
1979 to February 1983.  The Veteran's September 1980 Report of 
Medical History taken in association with his retirement 
examination indicated that the Veteran experienced depression or 
excessive worry.  However, the actual September 1980 Report of 
Medical Examination provided that psychiatric functions were 
normal.   Additionally, the September 1981 re-enlistment 
examination report also showed normal psychiatric functioning and 
the Veteran denied depression or excessive worry.  

However, service treatment records dated in April 1982 indicate 
that the Veteran had family stress and job stress and provided 
that the Veteran requested mental hygiene.  An August 1982 
treatment note provides that the Veteran went to the Community 
Mental Health Clinic for alcohol abuse.  The Veteran was admitted 
to the Drug and Alcohol Program at the Darnell Army Hospital in 
July 1982 for treatment of his multiple chemical substances.  He 
was treated through individual and group counseling.  During his 
discharge in August 1982, the Veteran was given a final diagnosis 
of multiple substance abuse and probable borderline personality.  
In a December 1982 treatment note, the Veteran was "referred to 
see psych"  and given an initial diagnosis of adjustment 
disorder with depressive mood and rule out alcohol abuse.  A 
February 1983 treatment note provides that the Veteran had an 
adjustment disorder and received supportive counseling for unit 
related problems.  

After service discharge, the Veteran sought mental health 
treatment for his depression from the Vet Center in Biloxi, 
Mississippi from July 1987 to March 1994.  He was provided 
individual and group therapy.  

In a November 2003 VA treatment note, it was indicated that the 
Veteran had been discharged from the Gulf Oaks Hospital for 
depression and suicidal ideation.  The Veteran presented with 
symptoms of depression, to include feelings of rejection and 
failure, poor self-esteem, reduced energy, and little motivation.  
A January 2004 treatment note indicates that the Veteran was 
diagnosed with major depressive disorder with psychotic features.  
In an October 2005 treatment note, the Veteran indicated that he 
sought in-service treatment for depression.  In a February 2006 
treatment note, the Veteran provided that he hears voices telling 
him to do things and indicated that his mental problems began in 
the military.  In a May 2006 treatment note, the examiner 
indicated that the Veteran's in-service diagnosed personality 
disorder was likely misdiagnosed and was more likely than not due 
to major depression with psychotic features.  

The Veteran contends that he experienced depressive symptoms and 
was treated for depression during and after service.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report that he experienced 
depressive symptoms both during service and after discharge.  He 
is also credible in these assertions.  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, psychiatric disorders, including major depressive 
disorder, are not a condition capable of lay diagnosis, much less 
the type of condition that can be causally related to military 
service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 
F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not 
competent to proffer a diagnosis or provide an opinion as to the 
etiology of his depression. 

As provided above, the Veteran was scheduled for a VA examination 
to assess the diagnosis of his major depressive disorder.  He was 
notified of the appointment in a letter dated in April 2010 but 
failed to report to the examination.  As such, the Board is 
constrained to the evidence of record.  Again, the Board 
acknowledges that Veteran's contentions that he suffered from, 
and was treated for, depression during and after service.  The 
Board also recognizes that the Veteran's service treatment 
records provide that the Veteran was referred to the Mental 
Health Clinic intermittently from September 1979 to February 1983 
for depression and admitted to the Darnell Army Hospital from 
July 1982 to August 1982 for multiple substance abuse.  The Board 
also recognizes the post-service medical records indicate mental 
health treatment for depression started in July 1987, within two 
years of his service discharge.  

The Board finds that the evidence demonstrates continuity of 
symtomatology, linking the depressive disorder to service.  The 
Veteran reported that he began experiencing depressive symptoms 
in service, and they have continued to the present time.  Service 
treatment records corroborate his statements and show that the 
symptoms that he suffered after service discharge, namely 
excessive worry and depressive mood, are similar to those 
experience during service.  In addition, the Veteran started 
seeking mental health treatment in July 1987, less than two years 
from service discharge.  Although there is no nexus opinion of 
record which attributes the Veteran's depressive disorder to 
active service, the Board points to the May 2006 treatment note 
where the VA indicated that his in-service diagnosis of 
personality disorder was likely misdiagnosed and was more likely 
than not major depression with psychotic features, the same 
diagnosis that the Veteran currently suffers from.  The Board 
finds that the evidence concerning whether a chronic condition 
began in service is at least in relative equipoise. 

The Board acknowledges that it could remand the case for a VA 
examination to obtain an opinion as to whether the Veteran's 
major depressive disorder is related to service.  However, given 
the Veteran's competent statements and the May 2006 VA provider's 
opinion that the Veteran's in-service diagnosed personality 
disorder was likely misdiagnosed and was more likely than not 
major depression with psychotic features, the Board concludes 
that in this case, as it now stands, the evidence of record is at 
least in relative equipoise as to whether the Veteran's 
depressive disorder began during service or is otherwise the 
result of the injury in service.  Therefore, remand is not 
necessary here to obtain another medical opinion to decide the 
claim as the VA doctor's opinion is sufficient for that purpose.  
See  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) (noting that, because it is not permissible 
for VA to undertake additional development to obtain evidence 
against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably construed 
as obtaining additional evidence for that purpose).  

In sum, the Board interprets the Veteran's statements as placing 
the onset of depression during service, and there is no basis to 
challenge the Veteran's credibility.  Continuity of 
symptomatology appears established.  (The Veteran is competent to 
identify the presence of a symptom over time.)  There is also no 
persuasive basis to attribute the depressive disorder to 
intercurrent causes.  38 C.F.R. § 3.303.  Resolving all 
reasonable doubt in favor of the Veteran under 38 U.S.C.A. 
5107(b) and 38 C.F.R. § 3.102, the Board finds that service 
connection for a depressive disorder is warranted. 


ORDER

Entitlement to service connection for depression is granted. 




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


